Citation Nr: 0103284	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right cheek.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of right wrist.

6.  Entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas.

The issues of entitlement to service connection for 
degenerative joint and disc disease of the lumbar spine, for 
bilateral hearing loss, and for tinnitus will be addressed in 
a remand at the end of the decision below.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained.

2.  There is no more than slight impairment of the maxilla.

3.  There is no significant limitation of the right wrist due 
to service-connected residuals of a fracture of the right 
wrist.

4.  The veteran's service-connected disabilities are not of 
such a nature or severity as to interfere with normal 
employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the right cheek (right cheek disability) 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.150, Diagnostic Codes 
9999-9916 (2000).

2.  The criteria for a compensable evaluation for right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.56, 4.71a, Diagnostic Code 5215 (2000).

3.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities under the provisions of 
38 C.F.R. § 3.324 is not warranted.  38 C.F.R. § 3.324 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the claims folder was forwarded 
to the Board, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a compensable evaluation for his right cheek 
and right wrist disabilities, as well as for a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  The RO 
has found the claims to be well grounded and has provided the 
veteran with a recent VA examination pertaining to the 
disabilities at issue.  There is no outstanding evidence 
which should be obtained.  In sum, the facts relevant to 
these claims have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
right cheek and right wrist disabilities.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is inadequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

FACTUAL BACKGROUND

On VA general medical examination in November 1998, the 
veteran's head and neck were noted to be normal.  On special 
musculoskeletal system examination, the veteran complained of 
right wrist pain.  He said there were flare-ups with 
continued use.  It was noted that the veteran was disabled.  
Physical examination revealed right wrist dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, radial deviation to 20 
degrees, and ulnar deviation to 45 degrees.  There were 
complaints of pain at the extremes of motion.  Grip strength 
in both wrists was noted to be equal and normal.  When asked 
to describe objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, and guarding of movement, the examiner 
noted that the veteran complained of discomfort.  X-rays of 
the right wrist showed old traumatic deformity of the right 
fifth metacarpal bone with metallic foreign body.  The 
diagnosis was arthralgia of the right wrist secondary to 
trauma.

VA outpatient records from November 1998 to January 2000 
reveal that the veteran complained in January 1999 of itching 
on the right side of the face; dermatitis of the right side 
of the face was diagnosed.  The veteran also complained in 
January 1999 of pain in the right thumb and radial side of 
the wrist.  Degenerative joint disease and arthritis-post 
injury were diagnosed and he was given a wrist brace.  There 
was decreased range of motion of the wrist and decreased 
strength in February 1999 without the wrist brace.  The 
assessment was probable carpal tunnel syndrome.  It was noted 
in July 1999 that the veteran had incurred a recent injury to 
his right elbow.  Range of motion of the right wrist in 
August 1999 included 45 degrees of dorsiflexion and palmar 
flexion, 15 degrees of ulnar deviation, and 25 degrees of 
radial deviation.  It was noted that right upper extremity 
active range of motion and strength were apparently limited 
by an old shoulder injury, pain, weakness, and paresthesia; 
right elbow extension lag was thought to be due to recent 
traumatic elbow injury.  The veteran complained in September 
1999 of pain of 4-6/10 upon active range of motion of the 
right wrist and hand during daily activities; motion of the 
right wrist included 50 degrees of dorsiflexion, 45 degrees 
of palmar flexion, 20 degrees of ulnar deviation, and 35 
degrees of radial deviation.  He noted chronic numbness of 
the face in November 1999.

The veteran testified at a personal hearing at the M&ROC in 
October 1999 that he had daily itching and numbness of his 
right cheek and that he had disability of the right wrist 
with stiffness, numbness and nerve damage.


ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities 
(Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When an 
unlisted condition is encountered, it should be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2000).  Where the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Right Cheek Disability

The veteran's service-connected right cheek disability is 
rated as analogous to disability of the maxilla and has been 
evaluated by the M&ROC under the provisions of Diagnostic 
Code 9916, which address the impairment due to malunion or 
nonunion of the maxilla.  A noncompensable evaluation is 
assigned for slight displacement of the maxilla; a 10 percent 
evaluation is warranted for moderate displacement of the 
maxilla.  38 C.F.R. § 4.150. 

The veteran complained at his October 1999 personal hearing 
that he had itching and numbness of the face due to his right 
cheek disability.  It was noted on VA examination in November 
1998, however, that the veteran's head and face were normal.  
Outpatient records after November 1998 do not show the 
presence of any right cheek disability, other than 
dermatitis.  Consequently, because the evidence fails to show 
any more than slight impairment of the maxilla due to 
service-connected right cheek disability, a compensable 
evaluation is not warranted at this time.


Right Wrist Disability

A 10 percent evaluation is assigned for limitation of motion 
of either wrist when palmar flexion is limited in line with 
the forearm or dorsiflexion is less than 15 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal range of motion of the wrist involves dorsiflexion 
from 0-70 degrees, palmar flexion from 0-80 degrees, ulnar 
deviation from 0-45 degrees, and radial deviation from 0-20 
degrees.  38 C.F.R. § 4.71, Plate I.  

The veteran has complained of right wrist pain and functional 
impairment.  However, when examined by VA in November 1998, 
there was normal range of motion of the right wrist with 
normal grip strength.  When asked for objective evidence of 
right wrist impairment in November 1998, the examiner did not 
indicate any and noted only the veteran's subjective 
complaints of discomfort.  Although subsequent outpatient 
records in January and February 1999 reveal decreased motion 
and strength of the right wrist, this was first thought to be 
due to degenerative joint disease and then to carpal tunnel 
syndrome, neither of which has been noted to be part of his 
service-connected right wrist disability.  The veteran 
injured his right elbow in July 1999, and subsequent 
outpatient records show decreased range of motion and 
strength.  However, it is noted that the veteran's right 
upper extremity range of motion and strength were limited by, 
among other things, an old shoulder injury and a recent right 
elbow injury.  There is no clinical evidence that the right 
upper extremity impairment shown beginning in January 1999 is 
due to the veteran's service-connected right wrist 
disability.  Moreover, even with the recent decreased range 
of right wrist motion, range of motion of the right wrist 
does not more nearly approximate the disability picture for a 
compensable evaluation under Diagnostic Code 5215.  38 C.F.R. 
§ 4.7.

In determining the degree of disability in this case, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are also for 
consideration.  See Deluca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

With respect to DeLuca, the Board notes that the VA examiner 
in November 1998 did not find any functional impairment of 
the right wrist despite the veteran's complaints of pain and 
flare-ups.  As noted above, the more recent loss of motion 
and strength of the right upper extremity is not shown to be 
due to service-connected right wrist disability.  Since there 
is no evidence of significant limitation of right wrist 
function or motion due to the veteran's service-connected 
right wrist disability, the disability picture does not more 
nearly approximate the criteria for a compensable evaluation.  
38 C.F.R. § 4.7.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000).  The record does not show that the 
veteran has required frequent hospitalizations for either his 
right cheek or right wrist disability.  Additionally, there 
is no medical evidence that either service-connected 
disability could cause significant interference with 
employment.  The medical evidence shows that the 
manifestations of the disabilities are those contemplated by 
the assigned ratings.  In essence, there is no indication in 
the record that the average industrial impairment resulting 
from either disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has determined that referral of the case for extra-schedular 
consideration is not in order.

38 C.F.R. § 3.324 Claim

With respect to the claim for a compensable evaluation under 
38 C.F.R. § 3.324, the Board notes that this section provides 
that where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating.  Service 
connection is in effect for right cheek and right wrist 
disabilities, both of which are evaluated as noncompensably 
disabling.

The veteran has complained of itching and numbness of the 
right cheek.  Despite these complaints, the above record 
demonstrates that the veteran's right cheek disability is not 
productive of any functional impairment.  As discussed above, 
the veteran's service-connected right wrist disability is 
also productive of no functional impairment.  It is clear 
from the record that the service-connected disabilities would 
not interfere with normal employability.  Accordingly, a 
compensable evaluation is not warranted under the provisions 
of 38 C.F.R. § 3.324.


ORDER

Entitlement to a compensable evaluation for right cheek 
disability is denied.

Entitlement to a compensable evaluation for right wrist 
disability is denied.

Entitlement to compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.
REMAND

As noted above, the VCAA became law during the pendency of 
the veteran's appeal but after the case was forwarded to the 
Board.  It is applicable to the appellant's claims for 
service connection for degenerative joint and disc disease, 
for bilateral hearing loss, and for tinnitus.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

According to an October 1999 opinion from a VA audiologist, 
the veteran had a bilateral high frequency sensorineural 
hearing loss, with a history of tinnitus, that was consistent 
with noise exposure, to include tanks and mortars.  The 
examiner felt that it was as likely as not that the veteran's 
hearing loss was the result of noise exposure during service.  
However, it does not appear that the audiologist reviewed the 
veteran's medical history prior to the above noted opinion 
and did not address the absence of audiological evidence of 
hearing loss at service discharge and for many years after 
discharge.  Although the veteran testified at his October 
1999 personal hearing that he began seeing chiropractors for 
his back disability beginning in 1974, the Board notes that 
these records are not on file and that the veteran has not 
been specifically notified that he should provide these 
records, as required by the above noted law.

In light of the above, the service connection claims on 
appeal are REMANDED to the M&ROC for the following:

1.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA and private, who may possess 
additional records pertinent to any 
pending claim.  He should also be 
requested to submit any records in his 
possession from chiropractors who treated 
him for back disability beginning in the 
1970's.  With any necessary authorization 
from the veteran, the M&ROC should 
attempt to obtain and associate with the 
claims file any pertinent medical records 
identified by the veteran.

2.  If the M&ROC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  The veteran should then be provided 
an examination by a physician with 
appropriate expertise to determine his 
current hearing status and the etiology 
of any hearing loss and tinnitus.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for study, and the examination 
report must reflect that the claims 
folder was reviewed.  All indicated 
studies should be performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any hearing loss and/or tinnitus 
found is etiologically related to 
service.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the M&ROC should review 
the claims folder and ensure that the 
above development has been conducted and 
completed in full.  The M&ROC should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA, to possibly 
include an orthopedic examination of the 
veteran's back disability with pertinent 
opinion as to etiology of any back 
disability, if deemed advisable.  

5.  Then, the M&ROC should readjudicate 
the service connection issues on appeal.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the M&ROC should issue a supplemental 
statement of the case to the appellant 
and his representative, and they should 
be afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the M&ROC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



